DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 12 August 2022.  Claims 1-4 and 6-19 are currently under consideration.  The Office acknowledges the amendments to claims 1, 2, 6-9, 14, and 16-19, as well as the cancellation of claim 5.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Paredes on 19 August 2022.

The application has been amended as follows:

	Claims 8 and 16-19 have been amended as follows:

8. (Currently Amended) The system of claim 1, wherein the sensor is configured to detect the markers on the 

16. (Currently Amended) The system of Claim 15, wherein the sensor is configured to provide scope to interpret scope 

17. (Currently Amended) The system of Claim 16, wherein the disassociation device is configured to provide a dissociative experience for the patient and a less stressful experience for a physician conducting the system is configured to facilitate 

18. (Currently Amended) The system of Claim 3, wherein the upward angle is between about 5 to about 25 degrees from the natural line of sight of the patient; and the sensor is configured to provide , the sensor comprising 

19. (Currently Amended) The system of Claim 18, wherein at least a portion of the scope is configured to be inserted through the relief cutout and into the nasal passageway of the patient while the patient is conscious.

Terminal Disclaimer
The terminal disclaimer filed on 12 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,096,594 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or reasonably suggests a sensor integrated into the disassociation device that is configured to detect markers along the longitudinal length of the scope, in combination with the other recited features.  Lee (WO 2020/231157 A1) teaches an augmented reality system comprising a head-wearable device and an endoscope with a plurality of markers spaced along the length of the endoscope, along with a sensor that detects the markers, but fails to teach or suggest that the sensor is integrated into the head-wearable device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791